Whitfield, C. J.,
delivered the opinion of the court.
The instruction No. 1, given for the defendant, was fatally erroneous. The plaintiff might recover quite independently of its bad bookkeeping, if the case was otherwise satisfactorily made out; and the court restricted plaintiff’s rights within too narrow limits, in requiring it to recover, if at all, on its own correct bookkeeping. If the receipts of the compress, under its peculiar course of business, coupled with the other testimony, showed the defendant liable, then, in the absence of satisfactory explanation by defendant, the plaintiff should have recovered, whether its mere bookkeeping was perfect or not. The cuttlefish defense, whereby plaintiff’s right to recover otherwise was obscured by the cloud raised by its bad bookkeeping, should not have been permitted to wrest justice and mislead the jury.

Reversed and remanded.